DETAILED ACTION
Summary 
This Office Action is responsive to the after final submission filed 02/08/2021.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/08/2021, with respect to the 35 USC 112(b) rejection of claims 1, 9, and 15 have been fully considered and are persuasive.  The rejection of claims 1, 9, and 15 has been withdrawn. In particular, applicant amended “pedestal-like shape” to “pedestal shape” to correct the indefinite language issue.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a self-service point of sale terminal, the terminal comprising each and every one of the following limitations:
A cover section comprising an upper surface, a back surface, and two side surfaces forming a pedestal shape having an inverted U-shape opening in a front side and an open bottom side;
A casing that is movable with respect to the cover section and fits within the opening of the cover section, the casing having a lock configured to dix a relative 
A coin and bill depositing and dispensing machine housed within the casing; and a door on a front side of the casing and configured to open and close an interior of the casing.
In particular, the prior art of record fails to teach the particular structure of the terminal as claimed.
Independent claims 9 and 15 are allowed for substantially the same reasons as claim 1.
Claims 3-8, 10-15, and 16-21 depend from claims 1, 9, and 15, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876